BLAIR, Justice.
This case arose as a workmen’s compensation case, and is companion to and controlled by the decision of this court this day announced in the case of Bonner v. American General Ins. Co., 139 S.W.2d 204. Suffice it to say that appellant, John Lake, was the employee; Brown & Root, Inc., and McKenzie Construction Company, the employers; and appellee, American General Insurance Company, was' the insurer. Appellant was employed on the same job with Howard Bonner, as shown in the companion case; and his claim was denied by the Industrial Accident Board upon the ground that his alleged injuries resulted from an occupational disease. Except as to a slightly shorter period of employment, his petition on appeal to the District Court *207alleged identical facts as to occupational disease and negligence of his employers as did Bonner’s petition.
Upon authority of the Bonner case, the judgment of the trial court is affirmed.
Affirmed.